Citation Nr: 0614532	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-14 831	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for rupture of the left Achilles tendon.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative changes of the lumbar spine.

3.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.

4.  Entitlement to an initial disability rating in excess of 
10 percent for vertigo.

5.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

6.  Entitlement to service connection for tendonitis of the 
left elbow.

7.  Entitlement to service connection for disability of the 
thoracic spine.

8.  Entitlement to service connection for disability of the 
left great toe.

9.  Entitlement to service connection for disability of the 
right shoulder.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to January 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision by the RO in St. 
Louis, Missouri.  By that decision, the RO, in pertinent 
part, granted service connection for rupture of the left 
Achilles tendon, degenerative changes of the lumbar spine, 
tinnitus, vertigo, and bilateral hearing loss, and assigned 
evaluations therefor of 0, 0, 10, 10, and 0 percent, 
respectively.  The RO also denied service connection for 
tendonitis of the left elbow and for disabilities of thoracic 
spine, left great toe, and right shoulder.  After the veteran 
initiated an appeal, his case was transferred to the 
jurisdiction of the RO in Chicago, Illinois.  In March 2004, 
while the appeal was pending, the Chicago RO awarded 
10 percent ratings for the disabilities of the left Achilles 
tendon and lumbar spine, effective from the same date as the 
original awards.  Thereafter, in April 2004, the veteran 
filed a substantive appeal wherein, among other things, he 
continued to express dissatisfaction with the assigned 
evaluations.

The veteran's case was certified to the Board in February 
2006.  In March 2006, he had a video conference hearing 
before the undersigned.  During the hearing, the veteran and 
his representative indicated that they would be submitting 
additional evidence in support of the veteran's appeal, and 
that the veteran wished to waive his right to have the RO 
consider it in the first instance.  The evidence was received 
by facsimile later that same day.  Inasmuch as the evidence 
was received within 90 days of the RO's certification of the 
appeal, and the veteran has waived RO review, the Board will 
consider the evidence presently.  38 C.F.R. § 20.1304(a) 
(2005).

The United States Court of Appeals for Veterans Claims 
(Court) recently reversed a decision of the Board which had 
concluded that no more than a single 10-percent disability 
evaluation could be assigned for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  Smith 
v. Nicholson, 19 Vet. App. 63, 78 (2005).  VA disagrees with 
the Court's decision, and is seeking to have the decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned, the Secretary of VA has imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
include all claims in which a claim for compensation for 
tinnitus was filed prior to June 13, 2003 and a disability 
rating greater than 10 percent is sought.  As the veteran's 
tinnitus claim meets these criteria, it is subject to the 
stay.  Once a final decision is reached on appeal in the 
Smith case, the adjudication of stayed cases, such as the 
veteran's, will be resumed.

A November 2004 report of record from the United States Air 
Force Medical Center at Scott Air Force Base indicates that 
the veteran has a scar on the medial aspect of his left 
Achilles tendon that is "hypersensitive."  The matter of 
the veteran's entitlement to a separate rating for this scar 
has not been formally considered by the agency of original 
jurisdiction (AOJ), and is referred to the AOJ for 
appropriate action.  See, e.g., 38 C.F.R. § 4.14 (2005); 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

During his hearing in March 2006, the veteran argued that his 
tinnitus, hearing loss, and vertigo should be rated together 
as Meniere's syndrome, under 38 C.F.R. § 4.87, Diagnostic 
Code 6205.  Inasmuch as this matter has not been formally 
addressed by the AOJ, it is also referred to the AOJ for 
further action, as appropriate.

In the present decision, the Board will make final 
determinations on the veteran's claims for higher initial 
evaluations for rupture of the left Achilles tendon and 
bilateral hearing loss, and on his claims for service 
connection for tendonitis of the left elbow and disability of 
the left great toe.  For the reasons set forth below, the 
remaining issues on appeal are being REMANDED for additional 
development.  VA will notify the veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  The disability of the veteran's left Achilles tendon is 
manifested by decreased range of motion in the ankle, pain, 
weakness, and decreased proprioception; the joint is not 
ankylosed, and his disability is not manifested by symptoms 
such as marked pronation of the foot, extreme tenderness of 
the plantar surfaces, or marked inward displacement and 
severe spasm of the tendo achillis on manipulation.

2.  The veteran has level I auditory acuity in both ears.

3.  The veteran complains of chronic left elbow pain; no 
diagnosed or identifiable malady or disability of the left 
elbow, including tendonitis, is currently shown.

4.  The veteran complains of limited motion in his left great 
toe; no diagnosed or identifiable malady or disability of the 
left great toe is currently shown.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a 20 percent rating for disability of the left 
Achilles tendon have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a (Diagnostic 
Codes 5270, 5271, 5276) (2005).

2.  The criteria for the assignment of an initial compensable 
rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5013A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.85, 4.86 (2005).

3.  The veteran does not have current tendonitis of the left 
elbow that was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

4.  The veteran does not a current disability of the left 
great toe that was incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the 10 percent evaluation currently 
assigned for the disability of his left Achilles tendon is 
inadequate.  He says that, although he had surgery to repair 
the rupture of the tendon, he has never regained normal 
functionality, strength, comfort, and stamina in that area, 
and that the condition limits his activities.  He maintains 
that the disability should be rated as ankle injury, rather 
than as analogous to pes planus.

The veteran also contends that the zero percent 
(noncompensable) rating assigned for bilateral hearing loss 
is inadequate.  He says that the results obtained on 
audiometric testing are not representative of the impact the 
disability has on his daily living.  He says that he has 
difficulty with normal conversation, and maintains that the 
ringing in his ears from tinnitus additionally interferes 
with speech discrimination.

The veteran further contends that service connection should 
be established for tendonitis of the left elbow and for 
disability of the left great toe.  In essence, he maintains 
that he has current disabilities affecting both anatomical 
regions.  He says that he continues to have chronic pain in 
his left elbow, and that he lacks full range of motion in the 
toe.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The Court has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.

In the present case, the Board finds that VA satisfied its 
duty to notify by way of VCAA notice letters sent to the 
veteran in October and December 2003.  The letters informed 
the veteran, in effect, that evidence pertaining to the 
severity of the disability of his left Achilles tendon, and 
his bilateral hearing loss, was needed in order to 
substantiate his claims for higher evaluations for those 
disabilities.  The letters also informed him of the 
information and evidence required to substantiate his claims 
for service connection, including medical evidence of a 
current disability.  He was notified of his and VA's 
respective duties for obtaining the information and evidence, 
and he was informed that he could submit additional materials 
in support of his claims.

The Board acknowledges that the aforementioned letters did 
not contain any specific notice with respect to how a rating 
and/or effective date would be assigned if service connection 
was established for a disability of the left elbow and/or the 
left great toe.  Nor did the letters explicitly inform the 
veteran of how initial ratings were to be assigned for the 
disability of his left Achilles tendon and his bilateral 
hearing loss.  In this regard, the Board notes, first, that 
questions with respect to the rating and effective date to be 
assigned for the veteran's left elbow and/or left great toe 
are not currently before the Board.  Indeed, as set forth 
below, the Board has determined that the veteran's claim for 
service connection for those disabilities must be denied.  
Consequently, no rating or effective date will be assigned 
for those disabilities as a matter of law.  Further, with 
respect to the ratings to be assigned for his left Achilles 
tendon and hearing loss, the Board notes that the veteran was 
provided with a statement of the case (SOC) in March 2004 
that set out the rating criteria applied to his claims-
including the criteria applicable to an extraschedular 
rating-and explained why his claims were being denied.  
Under the circumstances, the Board finds that the purpose of 
the notice requirement has been satisfied.

As for the timing of the notice, the Board acknowledges that 
the required notice was not provided to the veteran until 
after his claims were initially adjudicated.  However, as 
noted above, the veteran has been provided with notice that 
is in compliance with the content requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  He has been afforded 
ample opportunity to respond to the notice(s), to submit 
evidence and argument, and to otherwise participate 
effectively in the processing of his appeal.  No further 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims that are 
currently being adjudicated.  It appears that all of the 
service medical records pertinent to these claims have been 
obtained.  The veteran has been afforded VA examinations, 
reports of post-service treatment have been associated with 
the file, and there is no suggestion on the current record 
that additional, relevant evidence exists and can be 
procured.  The Board acknowledges that the veteran has 
questioned the adequacy of the VA examinations he received in 
connection with his claims.  However, the Board has reviewed 
the reports of those examinations, and finds no reason to 
question the conclusions contained therein; at least with 
respect to the claims that are currently being decided.  
Although the reports do not contain a recitation of every 
subjective complaint since enumerated by the veteran, the 
thrust of his complaints was noted in the reports.  The Board 
has no reason to believe that the examiners ignored or 
otherwise disregarded the veteran's particular complaints 
when making their final assessments, and the diagnostic 
conclusions contained in the reports appear to be well 
supported by objective clinical and radiological findings.  
No further development action is necessary.

II.  The Merits of the Veteran's Claims

A.  Higher Initial Evaluations for Disability of the Left
Achilles Tendon and Bilateral Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

1.  Left Achilles Tendon

The RO has rated the disability of the veteran's left 
Achilles tendon by analogy to acquired flatfoot.  38 C.F.R. 
§ 4.20 (2005).  Acquired flatfoot (pes planus) is evaluated 
in accordance with the criteria set forth in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2005), as follows:

Pronounced; marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo 
achillis on manipulation, not improved by 
orthopedic shoes or appliances:
Bilateral ......................................................... 50 percent
Unilateral .......................................................  30 percent

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of 
swelling on use, characteristic callosities:
Bilateral ......................................................... 30 percent
Unilateral .......................................................  20 percent

Moderate; weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, 
bilateral or unilateral ................................. 10 percent

Mild; symptoms relieved by built-up shoe or arch 
support.........................................................  0 percent

On appeal, the veteran argues that his disability should be 
rated as ankle injury, rather than as analogous to pes 
planus.  In this regard, the Board notes that disability of 
the ankle manifested by limitation of motion is evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2005).  A 10 percent rating is 
warranted for "moderate" limitation of motion, and a 20 
percent rating is warranted if the limitation of motion is 
"marked."  A rating in excess of 20 percent is warranted 
only if the joint is ankylosed.  Id. Diagnostic Code 5270.  
See Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2005).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

Further, with regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2005).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.
	
	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2005) 
("The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability").

The difficulty in rating functional loss due to factors such 
as pain on use was recognized by the Court in the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  There, the Court 
noted that the VA examination relied upon to rate the 
veteran's disability had merely included findings as to the 
range of motion at the time of the examination, without 
accounting for factors enumerated in 38 C.F.R. § 4.40.  The 
Court cited the case of Bierman v. Brown, 6 Vet. App. 125, 
129 (1994), in which 38 C.F.R. § 4.10 was quoted for the 
proposition that a rating examination must include a "full 
description of the effects of disability upon the person's 
ordinary activity."  DeLuca, 8 Vet. App. at 206 (emphasis 
added).  In order to effectuate that requirement, the Court 
explained that when the pertinent diagnostic criteria provide 
for rating a disability on the basis of loss of range of 
motion, determinations regarding functional loss "should, if 
feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.

In the present case, the Board agrees with the veteran that 
the disability of his left Achilles tendon may be properly 
rated by analogy to ankle disability.  The Achilles tendon 
certainly plays a role in movement of the ankle, see 
Dorland's Illustrated Medical Dictionary 1667 (28th ed. 1994) 
(indicating that the tendon "attaches the triceps surae 
muscle to the tuberosity of the calcaneous"), and recent 
medical evidence indicates that the veteran's disability is, 
in fact, impairing the function of the left ankle joint.  
38 C.F.R. § 4.20 (2005).

Further, the Board finds that the evidence supports the 
assignment of a higher, 20 percent rating for the veteran's 
disability under Diagnostic Code 4270.  The evidence of 
record shows that the veteran ruptured the left Achilles 
tendon in service in January 1992, that it was surgically 
repaired, and that he has complained of discomfort ever 
since.  When the veteran was examined for VA purposes in 
December 2002, he again complained of difficulty with the 
Achilles tendon, including fatigue and discomfort with use.  
Following an examination, the examiner indicated, in essence, 
that no functional abnormality of the ankle was identified on 
the day of the examination.  Notably, however, no opinion was 
expressed as to the veteran's complaints of decreased 
functionality with use, as contemplated by the Court in 
DeLuca.  By contrast, when the veteran was later evaluated at 
Scott Air Force Base in November 2004, repetitive motion 
testing (heel raising) was conducted.  He was found to have 
plantar flexion in the left ankle to only 32 degrees, and 
dorsiflexion/inversion to only 18 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (2005) (indicating that normal plantar 
flexion of the ankle is to 45 degrees, and normal 
dorsiflexion is to 20 degrees).  It was noted that range of 
motion decreased for all repetitions.  It was also noted that 
the veteran had decreased balance on the left, in single leg 
stance; that he reported pain with heel raises; and that he 
had an overall decrease in strength and proprioception of the 
left ankle secondary to surgery and decreased activity level.

Under the circumstances-given the evidence showing that the 
veteran suffers from decreased range of motion in the ankle, 
worse with repetitive use, and that he also suffers from 
pain, weakness, and decreased proprioception in the ankle-
the Board is persuaded that the disability of his left 
Achilles tendon results in impairment that is functionally 
equivalent to "marked" limitation of motion in the ankle.  
The evidence, at a minimum gives rise to a reasonable doubt 
on the question.  38 C.F.R. § 4.3 (2005).  Accordingly, a 20 
percent rating is granted under Diagnostic Code 5271.

However, the preponderance of the evidence is against the 
assignment of a rating in excess of 20 percent.  The evidence 
of record clearly shows that the veteran has motion in his 
left ankle, and that it is not ankylosed.  See Dorland's 
Illustrated Medical Dictionary 86 (28th ed. 1994) (defining 
ankylosis as "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure").  Further, his 
disability is not shown to be manifested by symptoms such as 
marked pronation of the foot, extreme tenderness of the 
plantar surfaces of the foot, or marked inward displacement 
and severe spasm of the tendo achillis on manipulation.  
Consequently, there is no basis for assigning a higher 
evaluation under Diagnostic Codes 4270 or 5276.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
disability of his left Achilles tendon has never been more 
than 20 percent disabling since the time of his separation 
from service.  A "staged rating" is not warranted.

2.  Bilateral Hearing Loss

Hearing loss is normally rated on the basis of controlled 
speech discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2005).  Ordinarily, the results of these tests are charted 
on Table VI, as set out in the Rating Schedule, to determine 
the appropriate Roman numeral designation (I through XI) to 
be assigned for the hearing impairment in each ear.  These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id.  See, e.g., 
Lendenmann, 3 Vet. App. at 349 (indicating that evaluations 
of hearing loss are determined by a mechanical application of 
the rating schedule).

Certain patterns of hearing loss are evaluated somewhat 
differently.  However, the provisions relating to these 
alternative methodologies apply only when the examiner 
certifies that use of the speech discrimination test is not 
appropriate; when the puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more; or when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Id. §§  4.85(c), 4.86.

In the present case, the record shows that the veteran 
underwent an in-service audiometric examination in September 
2002.  At that time, testing revealed puretone thresholds of 
15, 25, 45, and 50 decibels in the veteran's right ear and 
25, 25, 50, and 55 decibels in his left ear at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  (The average of these 
thresholds is 34 for the right ear and 39 for the left ear.)  
Additionally, he had speech discrimination scores of 100 
percent, bilaterally.  Under 38 C.F.R. § 4.85 and Table VI, 
these results correspond to level I acuity for both ears, 
which, in turn, warrants no more than a zero percent 
(noncompensable) rating under Table VII.

In January 2003, the veteran underwent a VA audiometric 
examination. At that time, testing revealed puretone 
thresholds of 20, 25, 45, and 45 decibels in the veteran's 
right ear and 20, 35, 55, and 55 decibels in his left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  (The 
average of these thresholds is 34 for the right ear and 41 
for the left ear.)  Additionally, he had speech 
discrimination scores of 100 percent, bilaterally.  Under 
38 C.F.R. § 4.85 and Table VI, these results likewise 
correspond to level I acuity for both ears, which, as noted 
above, warrants no more than a zero percent rating under 
Table VII.

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the veteran's 
claim for an initial compensable rating for bilateral hearing 
loss.  Simply put, neither of the audiometric examinations 
conducted in the months leading up to his separation from 
service demonstrate entitlement to anything more than a zero 
percent rating.  There is no suggestion that use of the 
speech discrimination test was inappropriate in the veteran's 
case, and the evidence does not demonstrate that he has an 
"exceptional" pattern of hearing impairment as defined in 
38 C.F.R. § 4.86 (2005).  There is simply no basis for the 
assignment of a higher evaluation under the schedule.

The Board has considered the veteran's argument that he 
should be entitled to a higher rating for hearing loss 
because the ringing in his ears from tinnitus interferes with 
speech discrimination over and above the interference caused 
by hearing loss.  In this regard, the Board notes, first, 
that the VA rating schedule makes no provision for augmenting 
a disability rating for hearing loss based on additional, or 
"synergistic," impairment due to tinnitus.  Further, even 
if the rating schedule did contain such provision, there 
would be no reason to apply it in the instant case.  As noted 
above, the veteran has achieved speech discrimination scores 
of 100 percent, bilaterally, on two consecutive examinations.  
And he has done so in the presence of constant tinnitus.  
Thus, it appears clear that his tinnitus (or hearing loss, 
for that matter) is not interfering with speech 
discrimination in a way that VA recognizes as compensable.  
Accordingly, the Board finds that the veteran's argument 
provides no basis for the assignment of a higher evaluation.

As with the left Achilles tendon claim, the Board has 
specifically considered whether the veteran is entitled to a 
"staged rating" for bilateral hearing loss.  See Fenderson 
v. West, supra.  It is the Board's conclusion, however, that 
the veteran's condition has never been more than 
noncompensably disabling since the time of his separation 
from service.  A "staged rating" is not warranted.

3.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2005).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's left Achilles 
tendon and hearing loss claims should be referred for 
consideration of an extraschedular evaluation, and has 
concluded that no such referral is warranted.  The record 
does not show that he has been recently hospitalized for 
problems with either condition, and there is nothing in the 
record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.

B.  Service Connection for Tendonitis of the Left Elbow
and for Disability of the Left Great Toe

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2005).  In order for service 
connection to be granted, there must be competent evidence in 
the record which demonstrates that the claimant currently has 
the disability for which service connection is claimed.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. 
denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claims for service 
connection for tendonitis of the left elbow and for 
disability of the left great toe.  While the veteran contends 
that he has an identifiable disability in each of those 
areas-manifested by, among other things, chronic left elbow 
pain and limitation of motion in the left great toe-the 
record does not establish that he has the medical training 
necessary to offer competent opinions as to medical 
diagnosis.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (a lay person is not competent to offer 
evidence that requires medical knowledge).  Moreover, the 
medical evidence of record does not support his contentions.  
When the veteran was evaluated by VA in December 2002-near 
the time of his separation from service-the examining 
physician indicated that physical examination of the 
veteran's left elbow and left great toe was entirely normal, 
and that X-rays were also negative.  In short, no disability 
of either area was objectively identified.  The findings on 
that examination are uncontradicted by the other 
contemporaneous medical evidence of record.  Accordingly, 
because the weight of the evidence shows that the veteran 
does not have a current, objectively identifiable 
disabilities of the left elbow or left great toe, his claim 
for service connection for those disabilities must be denied.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(a symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.).


ORDER

A 20 percent rating is granted for orthopedic disability of 
the veteran's left Achilles tendon, subject to the law and 
regulations governing the award of monetary benefits.

The claim for an initial compensable rating for bilateral 
hearing loss is denied.

The claim for service connection for tendonitis of the left 
elbow is denied.

The claim for service connection for disability of the left 
great toe is denied.


REMAND

When the veteran filed his original application for VA 
compensation, he indicated that he had undergone physical 
therapy for right shoulder pain during service in September 
2002.  The report of a VA examination, dated in January 2003, 
indicates that he reported he had also been treated for 
positional vertigo during service.  In addition, in May 2003, 
when he filed his notice of disagreement, he indicated that 
he had undergone in-service physical therapy for back pain as 
well.  Presently, there are no records of any of this 
treatment and/or therapy in the claims file.  This needs to 
be investigated.

A note appended to 38 C.F.R. § 4.87, Diagnostic Code 6204, 
dictates that objective findings supporting the diagnosis of 
vestibular disequilibrium are required before an evaluation 
can be assigned under that code.  Here, it does not appear 
that any such findings have been sought or obtained.  This 
needs to be corrected.

The veteran's low back was examined by VA in December 2002.  
Although he complained of increased pain on use of his low 
back, the examiner did not offer an opinion as to functional 
loss occasioned by pain, as contemplated by the Court in 
DeLuca.  This also needs to be corrected.  38 C.F.R. § 19.9 
(2005).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide as much 
information as possible as to the approximate 
dates and locations of the reported treatment 
and/or physical therapy he received for right 
shoulder pain, back pain, and vertigo during 
service.  Allow him a reasonable opportunity 
for response.
 
2.  If the veteran indicates that any of the 
in-service treatment or physical therapy he 
obtained for right shoulder pain, back pain, 
or vertigo was obtained from a civilian care 
provider, ask the veteran to provide a 
release for the records from that provider.  
If he provides an appropriate release, assist 
him in obtaining records from the source(s) 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159 (2005).  The 
additional evidence received, if any, should 
be associated with the claims file.

3.  If the veteran indicates that any of the 
in-service treatment or physical therapy he 
obtained for right shoulder pain, back pain, 
or vertigo was obtained from care providers 
employed by the service department, ask the 
service department to conduct a search for 
the missing records, following the procedures 
set forth in 38 C.F.R. § 3.159.  Efforts to 
obtain the records should be fully documented 
in the claims file, and should be 
discontinued only if it is determined that 
the records do not exist or that further 
efforts to obtain them would be futile.  The 
additional evidence received, if any, should 
be associated with the claims file.

4.  After the foregoing development has been 
completed, schedule the veteran for an 
examination for purposes of assessing his 
vertigo.  The examiner should review the 
claims file, evaluate the veteran, and 
perform any testing necessary to determine 
whether there are objective findings to 
support a diagnosis of peripheral vestibular 
disorder (vertigo).  If the diagnosis is 
objectively supported, the examiner should 
indicate whether the condition is manifested 
by staggering.  A complete rationale should 
be provided.

5.  Schedule the veteran for an examination 
of his low back.  The examiner should review 
the claims file.  All indicated testing 
should be conducted.  The examiner should 
fully describe any functional deficits-to 
include any neurological deficits, if any-
associated with the veteran's service-
connected low back disorder, and should 
indicate whether the veteran has 
intervertebral disc syndrome.  The examiner 
should also record the range of motion in the 
veteran's spine in terms of degrees of 
forward flexion, backward extension, left and 
right lateral flexion, and left and right 
lateral rotation.  If there is clinical 
evidence of pain on motion, the examiner 
should indicate the degree of movement at 
which pain begins.  Then, after reviewing the 
veteran's complaints and medical history, the 
examiner should render an opinion, based upon 
his or her best medical judgment, as to the 
extent to which the veteran experiences 
functional impairments such as weakness, 
excess fatigability, incoordination, or pain 
due to repeated use or flare-ups, and should, 
if feasible, portray these factors in terms 
of degrees of additional loss in range of 
motion (beyond that which is demonstrated 
clinically).  A complete rationale should be 
provided.

6.  Thereafter, take adjudicatory action on 
the claims relative to the veteran's right 
shoulder, thoracic spine, lumbar spine, and 
vertigo.  If any benefit sought remains 
denied, furnish a supplemental SOC (SSOC) to 
the veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


